                  Case 20-10475-BLS           Doc 637       Filed 07/07/20        Page 1 of 23




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        ) Chapter 11
                                                                  )
    CRAFTWORKS PARENT, LLC, et al.,                               ) Case No. 20-10475 (BLS)
                                                                  )
                                    Debtors. 1                    ) (Jointly Administered)
                                                                  )


                                        AFFIDAVIT OF SERVICE

       I, Nathan Chien, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On June 30, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served via email on the Fee Application Notice Service List
attached hereto as Exhibit A; and via first class mail on Linebarger Goggan Blair & Sampson,
LLC, Attn: Diane Wade Sanders, P.O. Box 17428, Austin, TX 78760:

      •      First Interim Fee Application of Prime Clerk LLC, Administrative Advisor to the
             Debtors, for the period from March 3, 2020 through and including May 31, 2020 [Docket
             No. 615]

        On June 30, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served by method set forth on the Core/2002 Service List
attached hereto as Exhibit B; and by method set forth on Notice Parties Service List attached
hereto as Exhibit C:



1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC (2340);
Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co, LLC (9810);
CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820); CraftWorks Restaurants
& Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB
Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB Parent, Inc. (1281); GBBR Texas,
Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor East Brewery, LLC (7759); Logan’s
Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s Roadhouse of Kansas, Inc. (8716); Logan’s
Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old Chicago Franchising LLC (7249); Old Chicago of
Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago Oregon, LLC (5083); Old Chicago Parker
Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago Westminster, Inc. (5759); Roadhouse
Intermediate Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc.
(4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc.
(4849); Walnut Brewery, Inc. (7405). The Debtors’ mailing address is 3011 Armory Drive, Suite 300, Nashville, TN
37204.
             Case 20-10475-BLS       Doc 637      Filed 07/07/20   Page 2 of 23




   •   Third Notice of Assumption and Assignment of Certain Executory Contracts [Docket No.
       619]

   •   Equity Commitment Letter

   •   SPB Hospitality Pro Forma Projection

Dated: July 7, 2020
                                                          /s/ Nathan Chien
                                                          Nathan Chien
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on July 7, 2020, by Nathan Chien, proved to
me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                              2                                    SRF 43627
Case 20-10475-BLS   Doc 637   Filed 07/07/20   Page 3 of 23




                       Exhibit A
                                                   Case 20-10475-BLS                Doc 637           Filed 07/07/20      Page 4 of 23
                                                                                           Exhibit A
                                                                                Fee Application Notice Service List
                                                                                        Served via email


                             NAME                                               NOTICE NAME                                                              EMAIL
Ansell Grimm & Aaron, PC                            Attn: Joshua S. Bauchner, Anthony J. D'Artiglio                      jb@ansellgrimm.com; ajd@ansellgrimm.com
Attorney General of Texas                           Attn: Kimberly A. Walsh                                              kimberly.walsh@oag.texas.gov
                                                                                                                         heilmanl@ballardspahr.com; roglenl@ballardspahr.com;
Ballard Spahr LLP                                   Attn: Leslie C. Heilman, Laurel D. Roglen and Chantelle D. McClamb   mcclambc@ballardspahr.com
                                                                                                                         branchd@ballardspahr.com; simonjm@ballardspahr.com;
Ballard Spahr LLP                                   Attn: Dustin P. Branch, Jessica M. Simon and Nahal Zarnighian        zarnighiann@ballardspahr.com
Barclay Damon LLP                                   Attn: Kevin M. Newman, Esq.                                          knewman@barclaydamon.com
Barclay Damon LLP                                   Attn: Scott L. Fleischer                                             sfleischer@barclaydamon.com
Barron & Newburger, PC                              Attn: Stephen W. Sather                                              gmagnuson@bn-lawyers.com
Benesch, Friedlander, Coplan & Aronoff LLP          Attn: Michael J. Barrie, Kevin M. Capuzzi                            mbarrie@beneschlaw.com; kcapuzzi@beneschlaw.com
Brookfield Property REIT, Inc., as Agent            Attn: Kristen N. Pate                                                bk@brookfieldpropertiesretail.com
Bryan Cave Leighton Paisner LLP                     Attn: Leah Fiorenza McNeill                                          leah.fiorenza@bclplaw.com
Bryan Cave Leighton Paisner LLP                     Attn: Timothy R. Bow                                                 timothy.bow@bclplaw.com
Cafaro Management Company                           Attn: Lindsey M. Harrison Madgar, Richard T. Davis                   LMadgar@cafarocompany.com
Carl Marks Strategic Investments, L.P.              Attn: James F. Wilson; Esteban Rakela                                jwilson@carlmarks.com; erakela@carlmarks.com
Carl Marks Strategic Opportunities Fund II, L.P.    Attn: James F. Wilson; Esteban Rakela                                jwilson@carlmarks.com; erakela@carlmarks.com
Centerbridge Partners, L.P.                         Attn: President or General Counsel                                   btruong@centerbridge.com; amodi@centerbridge.com
Chipman Brown Cicero & Cole, LLP                    Attn: William E. Chipman, Jr.                                        chipman@chipmanbrown.com
Connolly Gallagher LLP                              Attn: Karen C. Bifferato, Kelly M. Conlan                            kbifferato@connollygallagher.com; kconlan@connollygallagher.com
Delaware Attorney General                           Attn: Bankruptcy Dept                                                attorney.general@state.de.us
Delaware Division of Revenue                        Attn: Zillah Frampton                                                FASNotify@state.de.us
Delaware Secretary of State                         Division of Corporations Franchise Tax                               dosdoc_Ftax@state.de.us
Delaware State Treasury                             Attn: Bankruptcy Dept                                                statetreasurer@state.de.us
Essex Richards, PA                                  Attn: Natalie D. Potter                                              npotter@essexrichards.com
Fabian VanCott                                      Attn: David P. Billings                                              dbillings@fabianvancott.com
Fortress Investment Group                           Attn: Morgan J. McClure, Marc Blanchette                             mmcclure@fortress.com; mblanchette@fortress.com
Fox Rothschild LLP                                  Attn: Seth A. Niederman                                              sniederman@foxrothschild.com
Fox Rothschild LLP                                  Attn: Martha B. Chovanes                                             mchovanes@foxrothschild.com
Fox Rothschild LLP                                  Attn: Dana S. Katz                                                   dkatz@foxrothschild.com
Frost Brown Todd LLC                                Attn: Ronald E. Gold & A.J. Webb                                     rgold@fbtlaw.com; awebb@fbtlaw.com
Frost Brown Todd LLC                                Attn: Ronald E. Gold, A.J. Webb & Erin P. Severini                   rgold@fbtlaw.com; awebb@fbtlaw.com; eseverini@fbtlaw.com
                                                                                                                         credit.notices@fsinvestments.com; kkrcreditlegal@kkr.com;
FS Investment Corporation II                        Attn: Ryan O'Hagan                                                   FSICII_Team@fsinvestments.com
                                                                                                                         credit.notices@fsinvestments.com; kkrcreditlegal@kkr.com;
FS Investment Corporation III                       Attn: Ryan O'Hagan                                                   FSICIII_Team@fsinvestments.com




         In re: CraftWorks Parent, LLC, et al.
         Case No. 20-10475 (BLS)                                                            Page 1 of 4
                                                        Case 20-10475-BLS                Doc 637           Filed 07/07/20         Page 5 of 23
                                                                                                 Exhibit A
                                                                                     Fee Application Notice Service List
                                                                                             Served via email


                             NAME                                                    NOTICE NAME                                                                 EMAIL
                                                                                                                                 credit.notices@fsinvestments.com; kkrcreditlegal@kkr.com;
FS KKR Capital Corp (f/k/a FS Investment Corporation)    Attn: Ryan O'Hagan                                                      FSIC_Team@fsinvestments.com
Gallagher Evelius & Jones LLP                            Attn: David G. Sommer                                                   dsommer@gejlaw.com
Gawthrop Greenwood, PC                                   Attn: David W. deBruin                                                  ddebruin@gawthrop.com
Gellert Scali Busenkell & Brown, LLC                     Attn: Michael Busenkell, Amy D. Brown                                   mbusenkell@gsbblaw.com; abrown@gsbblaw.com
Hunton Andrews Kurth LLP                                 Attn: Tyler P. Brown                                                    tpbrown@HuntonAK.com
                                                                                                                                 jschneider@HuntonAK.com; msantanello@HuntonAK.com;
Hunton Andrews Kurth LLP                                 Attn: John R. Schneider, Mary L. Santanello, Mack Emerson               memerson@HuntonAK.com
Hunton Andrews Kurth LLP                                 Attn: John T. O'Connor                                                  joconnor@HuntonAK.com
Ice Miller LLP                                           Attn: Tyson A. Crist, John C. Cannizzaro                                tyson.crist@icemiller.com; john.cannizzaro@icemiller.com
Kane Russell Coleman & Logan PC                          Attn: S. Kyle Woodard                                                   kwoodard@krcl.com
Kaplin Stewart Meloff Reiter & Stein, PC                 Attn: William J. Levant                                                 wlevant@kaplaw.com
                                                         Attn: Steven J. Reisman, Cindi M. Giglio, David A. Crichlow, Brian J.   sreisman@katten.com; cindi.giglio@katten.com; david.crichlow@katten.com;
Katten Muchin Rosenman LLP                               Hecht                                                                   brian.hecht@kattenlaw.com;
                                                                                                                                 peter.siddiqui@katten.com; stephanie.hor-chen@katten.com;
Katten Muchin Rosenman LLP                               Attn: Peter A. Siddiqui, Stephanie Hor-Chen, Ethan Trotz                ethan.trotz@katten.com

                                                                                                                                 KDWBankruptcyDepartment@kelleydrye.com; rlehane@kelleydrye.com;
Kelley Drye & Warren LLP                                 Attn: Robert L. LeHane, Jennifer D. Raviele, Michael W. Reining         jraviele@kelleydrye.com; mreining@kelleydrye.com
Kelso Investment Associates VIII, L.P.                   Attn: William Woo                                                       wwoo@kelso.com
KEP VI, LLC                                              c/o Kelso & Company                                                     wwoo@kelso.com
King & Spalding LLP                                      Attn: W. Austin Jowers                                                  ajowers@kslaw.com
King & Spalding LLP                                      Attn: Michael R. Handler, Jeff Pawlitz                                  mhandler@kslaw.com
                                                                                                                                 credit.notices@fsinvestments.com; kkrcreditlegal@kkr.com;
KKR Credit Advisors (Ireland)                            Attn: Ryan O'Hagan                                                      FSIC_Team@fsinvestments.com
Klehr Harrison Harvey Branzburg LLP                      Attn: Domenic E. Pacitti and Michael W. Yurkewicz                       DPacitti@klehr.com; myurkewicz@klehr.com
Klehr Harrison Harvey Branzburg LLP                      Attn: Morton R. Branzburg                                               mbranzburg@klehr.com
Knowles & Sullivan, LLC                                  Attn: Haley K. Tucker                                                   tami@kkslawgroup.com
Kohner, Mann & Kailas, S.C.                              Attn: Samuel C. Wisotzkey                                               swisotzkey@kmksc.com
Kurtzman Steady, LLC                                     Attn: Jeffrey Kurtzman                                                  kurtzman@kurtzmansteady.com
Larkins Vacura Kayser LLP                                Attn: Cody Hoesly                                                       choesly@lvklaw.com
Lewis Roca Rothgerber Christie LLP                       Attn: Chad S. Caby                                                      ccaby@lrrc.com
Linebarger Goggan Blair & Sampson, LLP                   Attn: Don Stecker                                                       sanantonio.bankruptcy@publicans.com
Linebarger Goggan Blair & Sampson, LLP                   Attn: Elizabeth Weller                                                  dallas.bankruptcy@publicans.com
Linebarger Goggan Blair & Sampson, LLP                   Attn: John P. Dillman                                                   houston_bankruptcy@publicans.com
Marblegate Special Opportunities Master Fund, L.P.       Attn: General Counsel                                                   notices@marblegate.com



         In re: CraftWorks Parent, LLC, et al.
         Case No. 20-10475 (BLS)                                                                  Page 2 of 4
                                                         Case 20-10475-BLS                Doc 637           Filed 07/07/20     Page 6 of 23
                                                                                                  Exhibit A
                                                                                      Fee Application Notice Service List
                                                                                              Served via email


                            NAME                                                      NOTICE NAME                                                              EMAIL
Maricopa County Attorney's Office                         Attn: Peter Muthig                                                  muthigk@mcao.maricopa.gov
McCarron & Diess                                          Attn: Gregory Brown                                                 gbrown@mccarronlaw.com
McCreary, Veselka, Bragg & Allen, P.C.                    Attn: Tara LeDay                                                    tleday@mvbalaw.com
Mirick, O’Connell, DeMallie & Lougee, LLP                 Attn: Paul W. Carey                                                 pcarey@mirickoconnell.com
Mirick, O’Connell, DeMallie & Lougee, LLP                 Attn: Kate P. Foley                                                 kfoley@mirickoconnell.com
Missouri Department of Revenue, Bankruptcy Unit           Attn: Steven A. Ginther                                             deecf@dor.mo.gov
Missouri Department of Revenue, Bankruptcy Unit           Attn: Steven A. Ginther                                             deecf@dor.mo.gov
Monzack Mersky McLaughlin and Browder, P.A.               Attn: Rachel B. Mersky & Brian J. McLaughlin                        rmersky@monlaw.com; bmclaughlin@monlaw.com
Morgan, Lewis & Bockius, LLP                              Attn: Sula R. Fiszman                                               sula.fiszman@morganlewis.com
Morgan, Lewis & Bockius, LLP                              Attn: Jennifer Feldsher                                             jennifer.feldsher@morganlewis.com
Morris James LLP                                          Attn: Eric J. Monzo                                                 emonzo@morrisjames.com
Morris James LLP                                          Attn: Eric J. Monzo                                                 emonzo@morrisjames.com
Morris, Nichols, Arsht & Tunnell LLP                      Attn: Andrew R. Remming, Joseph C. Barsalona II                     aremming@mnat.com; jbarsalona@mnat.com
Moye White LLP                                            Attn: Vikrama S. Chandrashekar                                      vika.chandrashekar@moyewhite.com
Mullin Hoard & Brown, LLP                                 Attn: Brad W. Odell                                                 bodell@mhba.com
National Association of Attorneys General                 Attn: Karen Cordry                                                  kcordry@naag.org
Office of the Attorney General of Texas, Bankruptcy &                                                                         jason.binford@oag.texas.gov; abigail.ryan@oag.texas.gov;
Collections Division                                      Attn: Jason B. Binford, Abigail Ryan                                public.information@oag.state.tx.us
Office of the United States Trustee                       Attn: Linda J. Casey                                                Linda.Casey@usdoj.gov
Oklahoma County Assistant District Attorney               Attn: Gretchen Crawford                                             grecra@oklahomacounty.org

Pachulski Stang Ziehl & Jones LLP                         Attn: Bradford J. Sandler, Robert J. Feinstein, Colin R. Robinson   bsandler@pszjlaw.com; rfeinstein@pszjlaw.com; crobinson@pszjlaw.com
Perdue, Brandon, Fielder, Collins & Mott, L.L.P.          Attn: Owen M. Sonik                                                 osonik@pbfcm.com
Perdue, Brandon, Fielder, Collins & Mott, LLP             Attn: Laura J. Monroe                                               lmbkr@pbfcm.com
Perdue, Brandon, Fielder, Collins & Mott, LLP             Attn: Eboney Cobb                                                   ecobb@pbfcm.com
Potter Anderson & Corroon LLP                             Attn: L. Katherine Good, R. Stephen McNeill                         rmcneill@potteranderson.com; kgood@potteranderson.com
S&D Law                                                   Attn: Steven W. Kelly                                               skelly@s-d.com
Saul Ewing Arnstein & Lehr LLP                            Attn: John D. Demmy                                                 john.demmy@saul.com
Securities & Exchange Commission                          Attn: Secretary Of The Treasury                                     secbankruptcy@sec.gov
Securities & Exchange Commission - NY Office              Attn: Andrew Calamari, Regional Director                            bankruptcynoticeschr@sec.gov; NYROBankruptcy@SEC.GOV
Securities & Exchange Commission - Philadelphia Office    Attn: Bankruptcy Department                                         secbankruptcy@sec.gov
SHCO 56 SARL                                              c/o Kelso & Company                                                 wwoo@kelso.com
ShopCore Properties                                       Attn: William F. McDonald III                                       wmcdonald@shopcore.com
Simon Property Group, Inc.                                Attn: Ronald M. Tucker                                              rtucker@simon.com
State of Arizona Attorney General                         Attn: Bankruptcy Dept                                               aginfo@azag.gov
State of California Attorney General                      Attn: Bankruptcy Dept                                               bankruptcy@coag.gov


        In re: CraftWorks Parent, LLC, et al.
        Case No. 20-10475 (BLS)                                                                    Page 3 of 4
                                                Case 20-10475-BLS                 Doc 637          Filed 07/07/20    Page 7 of 23
                                                                                          Exhibit A
                                                                             Fee Application Notice Service List
                                                                                     Served via email


                            NAME                                             NOTICE NAME                                                               EMAIL
State of Hawaii Attorney General                 Attn: Bankruptcy Dept                                              hawaiiag@hawaii.gov
State of Illinois Attorney General               Attn: Bankruptcy Dept                                              webmaster@atg.state.il.us
State of Louisiana Attorney General              Attn: Bankruptcy Dept                                              ConsumerInfo@ag.state.la.us
State of Maryland Attorney General               Attn: Bankruptcy Dept                                              oag@oag.state.md.us
State of Michigan Attorney General               Attn: Bankruptcy Dept                                              miag@michigan.gov
State of Missouri Attorney General               Attn: Bankruptcy Dept                                              attorney.general@ago.mo.gov
State of Montana Attorney General                Attn: Bankruptcy Dept                                              contactdoj@mt.gov
State of Nebraska Attorney General               Attn: Bankruptcy Dept                                              ago.info.help@nebraska.gov
State of North Dakota Attorney General           Attn: Bankruptcy Dept                                              ndag@nd.gov
State of Oregon Attorney General                 Attn: Bankruptcy Dept                                              consumer.hotline@doj.state.or.us
State of Tennessee Attorney General              Attn: Bankruptcy Dept                                              consumer.affairs@tn.gov
State of Utah Attorney General                   Attn: Bankruptcy Dept                                              uag@utah.gov
State of West Virginia Attorney General          Attn: Bankruptcy Dept                                              consumer@wvago.gov
Sullivan Hazeltine Allinson LLC                  Attn: Elihu E. Allinson, III                                       zallinson@sha-llc.com
The Law Offices of Joyce, LLC                    Attn: Michael J. Joyce                                             mjoyce@mjlawoffices.com
Thomas, Cinclair & Beuttenmuller, PLLC           Attn: Richard J. Cinclair, Jr., Esq.                               rick@tcblawfirm.com
US Attorney For Delaware                         Attn: David C. Weiss c/o Ellen Slights                             usade.ecfbankruptcy@usdoj.gov

                                                 Attn: Matthew S. Barr, Andriana Georgallas, Sunny Singh, Benton    matt.barr@weil.com; andriana.georgallas@weil.com; sunny.singh@weil.com;
Weil, Gotshal & Manges LLP                       Lewis, Bryan R. Podzius                                            benton.lewis@weil.com; allison.liff@weil.com; bryan.podzius@weil.com
Weil, Gotshal & Manges LLP                       Attn: Brendan C. Conley                                            brendan.conley@weil.com
Wells Fargo Bank, National Association           MAC D1109-019                                                      agencyservices.requests@wellsfargo.com
Wiles & Wiles, LLP                               Attn: Victor W. Newmark, Esq.                                      bankruptcy@evict.net
Womble Bond Dickinson (US) LLP                   Attn: Matthew P. Ward and Morgan L. Patterson                      matthew.ward@wbd-us.com; morgan.patterson@wbd-us.com
Wyatt, Tarrant & Combs, LLP                      Attn: Mary L. Fullington                                           mfullington@wyattfirm.com
                                                                                                                    bankfilings@ycst.com; pmorgan@ycst.com; jchapman@ycst.com;
Young Conaway Stargatt & Taylor, LLP             Attn: Pauline K. Morgan, Jaime Luton Chapman, Jordan E. Sazant     jsazant@ycst.com




        In re: CraftWorks Parent, LLC, et al.
        Case No. 20-10475 (BLS)                                                           Page 4 of 4
Case 20-10475-BLS   Doc 637   Filed 07/07/20   Page 8 of 23




                       Exhibit B
                                                             Case 20-10475-BLS                 Doc 637            Filed 07/07/20            Page 9 of 23
                                                                                                        Exhibit B
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below
                  DESCRIPTION                                        NAME                                         ADDRESS                                           EMAIL              METHOD OF SERVICE

                                                                                              Attn: Joshua S. Bauchner, Anthony J. D'Artiglio
                                                                                              365 Rifle Camp Road                               jb@ansellgrimm.com
Counsel to Tower Investments, LLC                Ansell Grimm & Aaron, PC                     Woodland Park NJ 07424                            ajd@ansellgrimm.com                 Email
                                                                                              Attn: Kimberly A. Walsh
                                                                                              Bankruptcy & Collections Division MC 008
Counsel to Comptroller of Public Accounts of the                                              P.O. Box 12548
State of Texas                                   Attorney General of Texas                    Austin TX 78711-2548                              kimberly.walsh@oag.texas.gov        Email
                                                                                              Attn: Dustin P. Branch, Jessica M. Simon and
                                                                                              Nahal Zarnighian                                  branchd@ballardspahr.com
Counsel to PGIM Real Estate, The Macerich                                                     2029 Century Park East, Suite 800                 simonjm@ballardspahr.com
Company and Starwood Retail Partners LLC         Ballard Spahr LLP                            Los Angeles CA 90067-2909                         zarnighiann@ballardspahr.com        Email
Counsel to Brixmor Operating Partnership LP,                                                  Attn: Leslie C. Heilman, Laurel D. Roglen and
Federal Realty Investment Trust, PGIM Real                                                    Chantelle D. McClamb                              heilmanl@ballardspahr.com
Estate, The Macerich Company and Starwood                                                     919 N. Market Street, 11th Floor                  roglenl@ballardspahr.com
Retail Partners LLC                              Ballard Spahr LLP                            Wilmington DE 19801-3034                          mcclambc@ballardspahr.com           Email
                                                                                              Attn: Kevin M. Newman, Esq.
                                                                                              Barclay Damon Tower
                                                                                              125 East Jefferson Street
Counsel to Pyramid Management Group, LLC         Barclay Damon LLP                            Syracuse NY 13202                                 knewman@barclaydamon.com            Email
                                                                                              Attn: Scott L. Fleischer
                                                                                              1270 Avenue of the Americas, Suite 501
Counsel to RPT Realty, L.P.                      Barclay Damon LLP                            New York NY 10020                                 sfleischer@barclaydamon.com         Email
                                                                                              Attn: Stephen W. Sather
                                                                                              7320 N. Mopac Expressway, Ste 400
Counsel to 1801 West Parmer Lane, LLC            Barron & Newburger, PC                       Austin TX 78731                                   gmagnuson@bn-lawyers.com            Email
                                                                                              Attn: Shraddha Bharatia
Counsel to American Express Travel Related                                                    PO Box 3001
Services Co, Inc                                 Becket & Lee LLP                             Malvern PA 19355-0701                                                                 First Class Mail
                                                                                              Attn: Michael J. Barrie, Kevin M. Capuzzi
                                                                                              222 Delaware Avenue, Suite 801                    mbarrie@beneschlaw.com
Counsel to PPG Shadow Real Estate LLC            Benesch, Friedlander, Coplan & Aronoff LLP   Wilmington DE 19801                               kcapuzzi@beneschlaw.com             Email
Counsel to Brookfield Property REIT, Inc., as                                                 Attn: Kristen N. Pate
Direct and Indirect Owner and/or Managing                                                     350 N. Orleans Street, Suite 300
Agent as Landlord for the Debtor                 Brookfield Property REIT, Inc., as Agent     Chicago IL 60654-1607                             bk@brookfieldpropertiesretail.com   Email
                                                                                              Attn: Leah Fiorenza McNeill
                                                                                              One Atlantic Center, 14th Floor
                                                                                              1201 W. Peachtree Street, N.W.
Counsel to US Foods, Inc.                        Bryan Cave Leighton Paisner LLP              Atlanta GA 30309                                  leah.fiorenza@bclplaw.com           Email
                                                                                              Attn: Timothy R. Bow
                                                                                              161 North Clark Street, Suite 4300
Counsel to US Foods, Inc.                        Bryan Cave Leighton Paisner LLP              Chicago IL 60601                                  timothy.bow@bclplaw.com             Email


         In re: CraftWorks Parent, LLC, et al.
         Case No. 20-10475 (BLS)                                                                        Page 1 of 14
                                                              Case 20-10475-BLS                   Doc 637           Filed 07/07/20           Page 10 of 23
                                                                                                            Exhibit B
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below
                  DESCRIPTION                                         NAME                                         ADDRESS                                           EMAIL             METHOD OF SERVICE
                                                                                                 Attn: Shawn M. Christianson
                                                                                                 55 Second Street
                                                                                                 17th Floor
Counsel to Oracle America, Inc.             Buchalter, A Professional Corporation                San Francisco CA 94105-3493                     schristianson@buchalter.com        Email
Counsel to Governor’s Square Company 1B dba
Governor’s Square Plaza, Huntington Mall                                                          Attn: Lindsey M. Harrison Madgar, Richard T.
Company dba Huntington Mall, and                                                                  Davis
Spotsylvania Mall Company dba Spotsylvania                                                        5577 Youngstown-Warren Rd.
Towne Centre                                Cafaro Management Company                             Niles OH 44446                                 LMadgar@cafarocompany.com          Email
                                                                                                  Attn: James F. Wilson; Esteban Rakela
                                                                                                  c/o Carl Marks Management Company LLC
Holder of other debt instruments issued by the                                                    900 Third Avenue, 33rd Floor                   jwilson@carlmarks.com
Debtors                                            Carl Marks Strategic Investments, L.P.         New York NY 10022                              erakela@carlmarks.com              Email
                                                                                                  Attn: James F. Wilson; Esteban Rakela
                                                                                                  c/o Carl Marks Management Company LLC
Holder of other debt instruments issued by the     Carl Marks Strategic Opportunities Fund II,    900 Third Avenue, 33rd Floor                   jwilson@carlmarks.com
Debtors                                            L.P.                                           New York NY 10022                              erakela@carlmarks.com              Email
                                                                                                  Attn: General Counsel
                                                                                                  375 Park Avenue
Equity Holders of Debtor CraftWorks Parent, LLC    Centerbridge Capital Partners AIV I, L.P.      New York NY 10152                                                                 First Class Mail
                                                                                                  Attn: General Counsel
                                                   Centerbridge Capital Partners C Co-            375 Park Avenue
Equity Holders of Debtor CraftWorks Parent, LLC    Investment, L.P                                New York NY 10152                                                                 First Class Mail
                                                                                                  Attn: General Counsel
                                                                                                  375 Park Avenue
Equity Holders of Debtor CraftWorks Parent, LLC    Centerbridge Capital Partners SBS, L.P.        New York NY 10152                                                                 First Class Mail
                                                                                                  Attn: General Counsel
                                                   Centerbridge Capital Partners Strategic AIV I, 375 Park Avenue
Equity Holders of Debtor CraftWorks Parent, LLC    L.P.                                           New York NY 10152                                                                 First Class Mail
                                                                                                  Attn: President or General Counsel
                                                                                                  375 Park Avenue, 11th Floor                    btruong@centerbridge.com
Equity Owner Of Craftworks Holdings, LLC           Centerbridge Partners, L.P.                    New York NY 10152                              amodi@centerbridge.com             Email
                                                                                                  Attn: William E. Chipman, Jr.
                                                                                                  Hercules Plaza
Counsel to Fortress Credit Co LLC and certain of                                                  1313 North Market Street, Suite 5400
its affiliated entities                            Chipman Brown Cicero & Cole, LLP               Wilmington DE 19801                            chipman@chipmanbrown.com           Email
Other Holder of other debt instruments issued                                                     11 West 42nd Street, 7th Floor
by the Debtors                                     CIT BANK, N.A.                                 New York NY 10036                                                                 First Class Mail
Counsel to IREIT Flowood Dogwood, L.L.C., IREIT                                                   Attn: Karen C. Bifferato, Kelly M. Conlan
Prattville Legends, L.L.C. and IREIT Shreveport                                                   1201 N. Market Street, 20th Floor              kbifferato@connollygallagher.com
Regal Court, L.L.C.                                Connolly Gallagher LLP                         Wilmington DE 19801                            kconlan@connollygallagher.com      Email




         In re: CraftWorks Parent, LLC, et al.
         Case No. 20-10475 (BLS)                                                                            Page 2 of 14
                                                             Case 20-10475-BLS        Doc 637           Filed 07/07/20           Page 11 of 23
                                                                                                Exhibit B
                                                                                          Core/2002 Service List
                                                                                         Served as set forth below
                   DESCRIPTION                                         NAME                                ADDRESS                                     EMAIL         METHOD OF SERVICE
                                                                                      Attn: Bankruptcy Dept
                                                                                      Carvel State Office Bldg
                                                                                      820 N French St 6th Fl
Delaware Attorney General                         Delaware Attorney General           Wilmington DE 19801                          attorney.general@state.de.us   Email
                                                                                      Attn: Zillah Frampton
                                                                                      820 N French St
Delaware Division of Revenue                      Delaware Division of Revenue        Wilmington DE 19801                          FASNotify@state.de.us          Email
                                                                                      Division of Corporations Franchise Tax
                                                                                      P.O. Box 898
Delaware Secretary of State                       Delaware Secretary of State         Dover DE 19903                               dosdoc_Ftax@state.de.us        Email
                                                                                      Attn: Bankruptcy Dept
                                                                                      820 Silver Lake Blvd Ste 100
Delaware State Treasury                           Delaware State Treasury             Dover DE 19904                               statetreasurer@state.de.us     Email
                                                                                      Attn: General Counsel
Parties asserting liens against the Debtors'                                          200 Celebration Place
assets                                            Disney Vacation Development, Inc.   Celebration FL 34747                                                        First Class Mail
                                                                                      Attn Bankruptcy Dept
                                                                                      1650 Arch Street
Environmental Protection Agency - Region 3        Environmental Protection Agency     Philadelphia PA 19103-2029                                                  First Class Mail
                                                                                      Attn: Natalie D. Potter
                                                                                      1701 South Blvd.
Counsel to AP 140 W Franklin St., LP              Essex Richards, PA                  Charlotte NC 28203                           npotter@essexrichards.com      Email
                                                                                      Attn: David P. Billings
                                                                                      215 South State Street
                                                                                      Suite 1200
Counsel to Alsco, Inc.                            Fabian VanCott                      Salt Lake City UT 84111                      dbillings@fabianvancott.com    Email
                                                                                      Attn: Morgan J. McClure, Marc Blanchette
                                                                                      3290 Northside Parkway NW, Suite 350         mmcclure@fortress.com
Agent for First Lien Debt                         Fortress Investment Group           Atlanta GA 30327                             mblanchette@fortress.com       Email
                                                                                      Attn: Dana S. Katz
                                                                                      1225 17th Street, Suite 2200
Counsel to Plaza on Union LLC                     Fox Rothschild LLP                  Denver CO 80202                              dkatz@foxrothschild.com        Email
                                                                                      Attn: Martha B. Chovanes
                                                                                      2000 Market Street, 20th Floor
Counsel to Plaza on Union LLC                     Fox Rothschild LLP                  Philadelphia PA 19103-3222                   mchovanes@foxrothschild.com    Email
                                                                                      Attn: Seth A. Niederman
                                                                                      919 North Market Street, Suite 300
Counsel to Plaza on Union LLC                     Fox Rothschild LLP                  Wilmington DE 19899-2323                     sniederman@foxrothschild.com   Email
                                                                                      Attn: Ronald E. Gold & A.J. Webb
                                                                                      3300 Great American Tower
                                                                                      301 East Fourth Street                       rgold@fbtlaw.com
Counsel to Washington Prime Group Inc.            Frost Brown Todd LLC                Cincinnati OH 45202                          awebb@fbtlaw.com               Email


          In re: CraftWorks Parent, LLC, et al.
          Case No. 20-10475 (BLS)                                                              Page 3 of 14
                                                              Case 20-10475-BLS                Doc 637            Filed 07/07/20              Page 12 of 23
                                                                                                         Exhibit B
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below
                   DESCRIPTION                                       NAME                                         ADDRESS                                          EMAIL              METHOD OF SERVICE
                                                                                               Attn: Ronald E. Gold, A.J. Webb & Erin P.
                                                                                               Severini
                                                                                               3300 Great American Tower                        rgold@fbtlaw.com
                                                                                               301 East Fourth Street                           awebb@fbtlaw.com
Counsel to NTS Bluegrass Commonwealth Park        Frost Brown Todd LLC                         Cincinnati OH 45202                              eseverini@fbtlaw.com               Email
                                                                                               Attn: Ryan O'Hagan                               credit.notices@fsinvestments.com
Holder of other debt instruments issued by the                                                 201 Rouse Boulevard                              kkrcreditlegal@kkr.com
Debtors and Top 75 Unsecured Creditor             FS Investment Corporation II                 Philadelphia PA 19112                            FSICII_Team@fsinvestments.com      Email
                                                                                               Attn: Ryan O'Hagan                               credit.notices@fsinvestments.com
Holder of other debt instruments issued by the                                                 201 Rouse Boulevard                              kkrcreditlegal@kkr.com
Debtors and Top 75 Unsecured Creditor             FS Investment Corporation III                Philadelphia PA 19112                            FSICIII_Team@fsinvestments.com     Email
                                                                                               Attn: Ryan O'Hagan                               credit.notices@fsinvestments.com
Holder of other debt instruments issued by the    FS KKR Capital Corp (f/k/a FS Investment     201 Rouse Boulevard                              kkrcreditlegal@kkr.com
DebtorsTop 75 Unsecured Creditor                  Corporation)                                 Philadelphia PA 19112                            FSIC_Team@fsinvestments.com        Email
                                                                                               Attn: David G. Sommer
                                                                                               218 N. Charles Street, Suite 400
Counsel to Harbor East - Office LLC               Gallagher Evelius & Jones LLP                Baltimore MD 21201                               dsommer@gejlaw.com                 Email
                                                                                               Attn: David W. deBruin
Counsel to Evin-Broomfield, LLC, Evin-Grand                                                    3711 Kennett Pike, Suite 100
Junction, LLC, and Evin-Greeley, LLC              Gawthrop Greenwood, PC                       Wilmington DE 19807                              ddebruin@gawthrop.com              Email
                                                                                               Attn: Michael Busenkell, Amy D. Brown
                                                                                               1201 North Orange Street, Suite 300              mbusenkell@gsbblaw.com
Counsel to Retail Partners Murfreesboro           Gellert Scali Busenkell & Brown, LLC         Wilmington DE 19801                              abrown@gsbblaw.com                 Email
                                                                                               Attn: General Counsel
Parties asserting liens against the Debtors'                                                   200 Connell Drive
assets                                            Hewlett-Packard Financial Services Company   Berkeley Heights NJ 07922                                                           First Class Mail
                                                                                               Attn: John R. Schneider, Mary L. Santanello,
Counsel to Fortress Investment Group and                                                       Mack Emerson
Agent under the Debtors’ prepetition first lien                                                Bank of America Plaza, Suite 4100                jschneider@HuntonAK.com
debt facility and the Debtors’ proposed debtor-                                                600 Peachtree Street, NE                         msantanello@HuntonAK.com
in-possession financing facility                Hunton Andrews Kurth LLP                       Atlanta GA 30308                                 memerson@HuntonAK.com              Email

Counsel to Agent under the Debtors’ prepetition                                                Attn: John T. O'Connor
first lien debt facility and the Debtors’ proposed                                             200 Park Avenue
debtor-in-possession financing facility            Hunton Andrews Kurth LLP                    New York NY 10166                                joconnor@HuntonAK.com              Email
Counsel to Fortress Investment Group and
Agent under the Debtors’ prepetition first lien                                                Attn: Tyler P. Brown
debt facility and the Debtors’ proposed debtor-                                                951 East Byrd Street
in-possession financing facility                   Hunton Andrews Kurth LLP                    Richmond VA 23219                                tpbrown@HuntonAK.com               Email
                                                                                               Attn: Tyson A. Crist, John C. Cannizzaro
                                                                                               250 West Street, Suite 700                       tyson.crist@icemiller.com
Counsel to AD Investments, LLC                    Ice Miller LLP                               Columbus OH 43215                                john.cannizzaro@icemiller.com      Email


          In re: CraftWorks Parent, LLC, et al.
          Case No. 20-10475 (BLS)                                                                        Page 4 of 14
                                                               Case 20-10475-BLS            Doc 637            Filed 07/07/20              Page 13 of 23
                                                                                                      Exhibit B
                                                                                                 Core/2002 Service List
                                                                                                Served as set forth below
                  DESCRIPTION                                        NAME                                       ADDRESS                                           EMAIL                   METHOD OF SERVICE
                                                                                            Centralized Insolvency Operation
                                                                                            2970 Market Street
                                                                                            Mail Stop 5 Q30 133
Internal Revenue Service                         Internal Revenue Service                   Philadelphia PA 19104-5016                                                                 First Class Mail
                                                                                            Centralized Insolvency Operation
                                                                                            P.O. Box 7346
Internal Revenue Service                         Internal Revenue Service                   Philadelphia PA 19101-7346                                                                 First Class Mail
                                                                                            Attn: S. Kyle Woodard
                                                                                            901 Main Street
                                                                                            Suite 5200
Counsel to USVI/Azalea Square Owner LLC          Kane Russell Coleman & Logan PC            Dallas TX 75202                                   kwoodard@krcl.com                        Email
                                                                                            Attn: William J. Levant
                                                                                            910 Harvest Drive, 2nd Floor
                                                                                            PO Box 3037
Counsel to Blue Mountain IPG Associates, LP      Kaplin Stewart Meloff Reiter & Stein, PC   Blue Bell PA 19422                                wlevant@kaplaw.com                       Email
                                                                                            Attn: Peter A. Siddiqui, Stephanie Hor-Chen,
                                                                                            Ethan Trotz                                       peter.siddiqui@katten.com
                                                                                            525 West Monroe Street                            stephanie.hor-chen@katten.com
Counsel to Debtors                               Katten Muchin Rosenman LLP                 Chicago IL 60661-3693                             ethan.trotz@katten.com                   Email
                                                                                                                                              sreisman@katten.com
                                                                                            Attn: Steven J. Reisman, Cindi M. Giglio, David   cindi.giglio@katten.com
                                                                                            A. Crichlow, Brian J. Hecht                       david.crichlow@katten.com
                                                                                            575 Madison Avenue                                brian.hecht@kattenlaw.com
Counsel to Debtors                               Katten Muchin Rosenman LLP                 New York NY 10022                                                                          Email
                                                                                            Attn: George R. Meurer, Sigifredo Perez, III
                                                                                            211 Calle Del Norte
                                                                                            Ste 200
Counsel to Laredo College                        Kazen, Meurer & Perez                      Laredo TX 78042                                                                            First Class Mail
                                                                                            Attn: Robert L. LeHane, Jennifer D. Raviele,      KDWBankruptcyDepartment@kelleydrye.com
Counsel to Brookfield Property REIT, Inc.,                                                  Michael W. Reining                                rlehane@kelleydrye.com
National Retail Properties, Inc. and Regency                                                101 Park Avenue                                   jraviele@kelleydrye.com
Centers, L.P.                                    Kelley Drye & Warren LLP                   New York NY 10178                                 mreining@kelleydrye.com                  Email
                                                                                            Attn: William Woo
                                                                                            c/o Kelso & Company
Holder of other debt instruments issued by the                                              320 Park Avenue, 24th Floor
Debtors                                          Kelso Investment Associates VIII, L.P.     New York NY 10022                                 wwoo@kelso.com                           Email
                                                                                            c/o Kelso & Company
                                                                                            Attn: William Woo
Holder of other debt instruments issued by the                                              320 Park Avenue, 24th Floor
Debtors and Top 75 Unsecured Creditor            KEP VI, LLC                                New York NY 10022                                 wwoo@kelso.com                           Email




         In re: CraftWorks Parent, LLC, et al.
         Case No. 20-10475 (BLS)                                                                      Page 5 of 14
                                                            Case 20-10475-BLS          Doc 637            Filed 07/07/20         Page 14 of 23
                                                                                                  Exhibit B
                                                                                            Core/2002 Service List
                                                                                           Served as set forth below
                  DESCRIPTION                                          NAME                               ADDRESS                                           EMAIL            METHOD OF SERVICE
                                                                                       Attn: Michael R. Handler, Jeff Pawlitz
                                                                                       1185 Avenue of the Americas
Counsel to Fortress Credit Co LLC and certain of                                       34th Floor
its affiliated entities                          King & Spalding LLP                   New York NY 10036                               mhandler@kslaw.com                 Email
Counsel to Agent under the Debtors’ prepetition
first lien debt facility, the Debtors’ proposed                                        Attn: W. Austin Jowers
debtor-in-possession financing facility and                                            1180 Peachtree Street, NE
Fortress Credit Co LLC and certain of its                                              Suite 1600
affiliated entities                              King & Spalding LLP                   Atlanta GA 30309                                ajowers@kslaw.com                  Email
                                                                                       Attn: Ryan O'Hagan                              credit.notices@fsinvestments.com
Holder of other debt instruments issued by the                                         75 St. Stephen's Green                          kkrcreditlegal@kkr.com
Debtors and Top 75 Unsecured Creditor            KKR Credit Advisors (Ireland)         Dublin 2 Ireland                                FSIC_Team@fsinvestments.com        Email
                                                                                       Attn: Domenic E. Pacitti and Michael W.
                                                                                       Yurkewicz
                                                                                       919 N. Market Street, Suite 1000                DPacitti@klehr.com
Counsel to Debtors                               Klehr Harrison Harvey Branzburg LLP   Wilmington DE 19801                             myurkewicz@klehr.com               Email
                                                                                       Attn: Morton R. Branzburg
                                                                                       1835 Market Street, 14th Floor
Counsel to Debtors                               Klehr Harrison Harvey Branzburg LLP   Philadelphia PA 19103                           mbranzburg@klehr.com               Email
                                                                                       Attn: Haley K. Tucker
                                                                                       400 Broad Street, Suite 105
Counsel to Gadsden Motor Inn, Inc.               Knowles & Sullivan, LLC               Gadsden AL 35901                                tami@kkslawgroup.com               Email

                                                                                       Attn: Samuel C. Wisotzkey
                                                                                       Washington Building, Barnabas Business Center
                                                                                       4650 North Port Washington Road
Counsel to Ecolab Inc.                           Kohner, Mann & Kailas, S.C.           Milwaukee WI 53212-1059                         swisotzkey@kmksc.com               Email
                                                                                       Attn: Jeffrey Kurtzman
Counsel to Blue Mountain IPG Associates and                                            401 S. 2nd Street, Suite 200
Ironwood Property Group                          Kurtzman Steady, LLC                  Philadelphia PA 19147                           kurtzman@kurtzmansteady.com        Email
                                                                                       Attn: Cody Hoesly
                                                                                       121 SW Morrison Street, Suite 700
Counsel to Madrona Morrison II, LLC              Larkins Vacura Kayser LLP             Portland OR 97204-3183                          choesly@lvklaw.com                 Email
                                                                                       Attn: Chad S. Caby
                                                                                       1200 17th Street, Suite 3000
Counsel to FirstBank                          Lewis Roca Rothgerber Christie LLP       Denver CO 80202-5855                            ccaby@lrrc.com                     Email
Counsel to Nueces County, Cameron County,
Hidalgo County, City of Harlingen, Hays CISD,                                          Attn: Diane Wade Sanders
City of McAllen, Harlingen CISD, and McLennan                                          P.O. Box 17428
County                                        Linebarger Goggan Blair & Sampson, LLP   Austin TX 78760                                                                    First Class Mail




         In re: CraftWorks Parent, LLC, et al.
         Case No. 20-10475 (BLS)                                                                 Page 6 of 14
                                                            Case 20-10475-BLS               Doc 637            Filed 07/07/20              Page 15 of 23
                                                                                                      Exhibit B
                                                                                                 Core/2002 Service List
                                                                                                Served as set forth below
                  DESCRIPTION                                        NAME                                       ADDRESS                                         EMAIL                 METHOD OF SERVICE
                                                                                            Attn: Don Stecker
                                                                                            112 E. Pecan Street, Suite 2200
Counsel to Bexar County                          Linebarger Goggan Blair & Sampson, LLP     San Antonio TX 78205                             sanantonio.bankruptcy@publicans.com   Email
                                                                                            Attn: Elizabeth Weller
Counsel to Parker CAD, Tarrant County, Dallas                                               2777 N. Stemmons Freeway, Suite 1000
County and Smith County                          Linebarger Goggan Blair & Sampson, LLP     Dallas TX 75207                                  dallas.bankruptcy@publicans.com       Email
Counsel to Cypress-Fairbanks ISD, Angelina                                                  Attn: John P. Dillman
County, Jefferson County, Galveston County,                                                 PO Box 3064
Harris County                                    Linebarger Goggan Blair & Sampson, LLP     Houston TX 77253-3064                            houston_bankruptcy@publicans.com      Email
                                                                                            Attn: General Counsel
Holder of other debt instruments issued by the   Marblegate Special Opportunities Master    80 Field Point Road
Debtors                                          Fund, L.P.                                 Greenwich CT 06830                               notices@marblegate.com                Email
                                                                                            Attn: Peter Muthig
                                                                                            222 North Central Avenue, Suite 1100
Counsel to Maricopa County Treasurer             Maricopa County Attorney's Office          Phoenix AZ 85004-2206                            muthigk@mcao.maricopa.gov             Email
                                                                                            Attn: Gregory Brown
                                                                                            576 Broadhollow Road, Suite 105
Counsel to Produce Alliance, LLC                  McCarron & Diess                          Melville NY 11747                                gbrown@mccarronlaw.com                Email
Counsel to Tax Appraisal District of Bell County,
The County of Hays, Texas, City of Waco and/or
Waco Independent School District, Midland
Central Appraisal District, Central Appraisal                                               Attn: Tara LeDay
District of Taylor County and The County of                                                 P. O. Box 1269
Williamson, Texas                                 McCreary, Veselka, Bragg & Allen, P.C.    Round Rock TX 78680                              tleday@mvbalaw.com                    Email
                                                                                            Attn: Kate P. Foley
                                                                                            1800 West Park Dr.
                                                                                            Suite 400
Counsel to Gateway Washington, Inc.              Mirick, O’Connell, DeMallie & Lougee, LLP  Westborough MA 01581                             kfoley@mirickoconnell.com             Email
                                                                                            Attn: Paul W. Carey
                                                                                            100 Front Street
Counsel to Gateway Washington, Inc.              Mirick, O’Connell, DeMallie & Lougee, LLP  Worcester MA 01608                               pcarey@mirickoconnell.com             Email
                                                                                            Attn: Steven A. Ginther
                                                 Missouri Department of Revenue, Bankruptcy 301 W. High Street, Room 670
Counsel to the State of Missouri                 Unit                                       Jefferson City MO 65105                          deecf@dor.mo.gov                      Email
                                                                                            Attn: Steven A. Ginther
                                                 Missouri Department of Revenue, Bankruptcy PO Box 475
Counsel to the State of Missouri                 Unit                                       Jefferson City MO 65105-0475                     deecf@dor.mo.gov                      Email

Counsel to Spotsylvania Mall Company,                                                       Attn: Rachel B. Mersky & Brian J. McLaughlin
Huntington Mall Company and Governor’s           Monzack Mersky McLaughlin and Browder,     1201 N. Orange Street, Suite 400                 rmersky@monlaw.com
Square Company                                   P.A.                                       Wilmington DE 19801-1155                         bmclaughlin@monlaw.com                Email




         In re: CraftWorks Parent, LLC, et al.
         Case No. 20-10475 (BLS)                                                                      Page 7 of 14
                                                             Case 20-10475-BLS                  Doc 637           Filed 07/07/20          Page 16 of 23
                                                                                                          Exhibit B
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below
                   DESCRIPTION                                        NAME                                         ADDRESS                                         EMAIL               METHOD OF SERVICE
Counsel to Wells Fargo Bank, National
Association, in its capacity as administrative
agent for the Prepetition Second Lien Facility, as                                              Attn: Jennifer Feldsher
issuer of certain letter of credit obligations, and                                             101 Park Avenue
in other capacities                                 Morgan, Lewis & Bockius, LLP                New York NY 10178-0060                         jennifer.feldsher@morganlewis.com    Email
Counsel to Wells Fargo Bank, National
Association, in its capacity as administrative
agent for the Prepetition Second Lien Facility, as                                              Attn: Sula R. Fiszman
issuer of certain letter of credit obligations, and                                             One Federal Street
in other capacities                                 Morgan, Lewis & Bockius, LLP                Boston MA 02110                                sula.fiszman@morganlewis.com         Email
                                                                                                Attn: Eric J. Monzo
                                                                                                500 Delaware Avenue, Suite 1500
Counsel to Alsco, Inc.                            Morris James LLP                              Wilmington DE 19801                            emonzo@morrisjames.com               Email
                                                                                                Attn: Eric J. Monzo
                                                                                                500 Delaware Avenue, Suite 1500
Counsel to 1801 West Parmer Lane, LLC             Morris James LLP                              Wilmington DE 19801                            emonzo@morrisjames.com               Email
                                                                                                Attn: Andrew R. Remming, Joseph C. Barsalona
                                                                                                II
                                                                                                1201 N. Market St., 16th Floor
                                                                                                P.O. Box 1347                                  aremming@mnat.com
Counsel to Shark Properties IV, LLC             Morris, Nichols, Arsht & Tunnell LLP            Wilmington DE 19899-1347                       jbarsalona@mnat.com                  Email
Counsel to Finkelstein Commercial Properties,                                                   Attn: Vikrama S. Chandrashekar
LLC, Evin-Broomfield, LLC, Evin-Grand Junction,                                                 1400 16th Street, 6th Floor
LLC, and Evin-Greeley, LLC                      Moye White LLP                                  Denver CO 80202-1486                           vika.chandrashekar@moyewhite.com     Email
                                                                                                Attn: Brad W. Odell
                                                                                                1500 Broadway, Suite 700
Counsel to Shark Properties IV, LLC               Mullin Hoard & Brown, LLP                     Lubbock TX 79401                               bodell@mhba.com                      Email
                                                                                                Attn: Karen Cordry
                                                                                                1850 M St., NW 12th Floor
National Association of Attorneys General         National Association of Attorneys General     Washington DC 20036                            kcordry@naag.org                     Email
                                                                                                Attn: Jason B. Binford, Abigail Ryan           jason.binford@oag.texas.gov
                                                  Office of the Attorney General of Texas,      P.O. Box 12548- MC 008                         abigail.ryan@oag.texas.gov
Counsel to the State of Texas                     Bankruptcy & Collections Division             Austin TX 78711-2548                           public.information@oag.state.tx.us   Email
                                                                                                Attn: Linda J. Casey
                                                                                                844 King Street, Suite 2207
                                                                                                Lockbox 35
United States Trustee, District of Delaware       Office of the United States Trustee           Wilmington DE 19801                            Linda.Casey@usdoj.gov                Email
                                                                                                Attn: Gretchen Crawford
                                                                                                320 Robert S. Kerr, Room 505
Counsel to Oklahoma County Treasurer              Oklahoma County Assistant District Attorney   Oklahoma City OK 73102                         grecra@oklahomacounty.org            Email




          In re: CraftWorks Parent, LLC, et al.
          Case No. 20-10475 (BLS)                                                                        Page 8 of 14
                                                                Case 20-10475-BLS                    Doc 637           Filed 07/07/20                Page 17 of 23
                                                                                                               Exhibit B
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below
                   DESCRIPTION                                           NAME                                          ADDRESS                                            EMAIL          METHOD OF SERVICE
                                                                                                   Attn: Bradford J. Sandler, Robert J. Feinstein,
                                                                                                   Colin R. Robinson                                   bsandler@pszjlaw.com
Counsel to the Official Committee of Unsecured                                                     919 N. Market Street, 17th Floor                    rfeinstein@pszjlaw.com
Creditors                                            Pachulski Stang Ziehl & Jones LLP             Wilmington DE 19801                                 crobinson@pszjlaw.com          Email
                                                                                                   Attn: Owen M. Sonik
                                                                                                   1235 North Loop West
Counsel to Dickinson Independent School              Perdue, Brandon, Fielder, Collins & Mott,     Suite 600
District                                             L.L.P.                                        Houston TX 77008                                    osonik@pbfcm.com               Email
                                                                                                   Attn: Eboney Cobb
Counsel to City of Burleson, Burleson ISD, City of                                                 500 E. Border Street, Suite 640
Garland, Garland ISD                                 Perdue, Brandon, Fielder, Collins & Mott, LLP Arlington TX 76010                                  ecobb@pbfcm.com                Email
                                                                                                   Attn: Laura J. Monroe
Counsel to Lubbock Central Appraisal District,                                                     PO Box 817
Midland County                                       Perdue, Brandon, Fielder, Collins & Mott, LLP Lubbock TX 79408                                    lmbkr@pbfcm.com                Email
                                                                                                   Attn: L. Katherine Good, R. Stephen McNeill
                                                                                                   1313 N. Market Street, 6th Floor                    rmcneill@potteranderson.com
Counsel to US Foods, Inc.                            Potter Anderson & Corroon LLP                 Wilmington DE 19801-3700                            kgood@potteranderson.com       Email
                                                                                                   Attn: Steven W. Kelly
Counsel to Central Park at Highlands Ranch                                                         1290 Broadway, Suite 1650
Retail, LLC                                          S&D Law                                       Denver CO 80203                                     skelly@s-d.com                 Email
                                                                                                   Attn: John D. Demmy
                                                                                                   1201 N. Market Street, Suite 2300
Counsel to Weingarten Realty Investors and WRI                                                     P.O. Box 1266
Ridgeway, LLC                                        Saul Ewing Arnstein & Lehr LLP                Wilmington DE 19899                                 john.demmy@saul.com            Email
                                                                                                   Attn: Secretary Of The Treasury
Securities and Exchange Commission -                                                               100 F Street NE
Headquarters                                         Securities & Exchange Commission              Washington DC 20549                                 secbankruptcy@sec.gov          Email
                                                                                                   Attn: Andrew Calamari, Regional Director
Securities and Exchange Commission - Regional                                                      200 Vesey Street, Suite 400                         bankruptcynoticeschr@sec.gov
Office                                               Securities & Exchange Commission - NY Office New York NY 10281                                    NYROBankruptcy@SEC.GOV         Email
                                                                                                   Attn: Bankruptcy Department
                                                                                                   One Penn Center
Securities and Exchange Commission - Regional        Securities & Exchange Commission -            1617 JFK Boulelvard, Suite 520
Office                                               Philadelphia Office                           Philadelphia PA 19103                               secbankruptcy@sec.gov          Email
                                                                                                   c/o Kelso & Company
                                                                                                   Attn: William Woo
Holder of other debt instruments issued by the                                                     320 Park Avenue, 24th Floor
Debtors and Top 75 Unsecured Creditor                SHCO 56 SARL                                  New York NY 10022                                   wwoo@kelso.com                 Email
                                                                                                   Attn: William F. McDonald III
                                                                                                   10920 Via Frontera, Suite 220
Counsel to ShopCore Properties                       ShopCore Properties                           San Diego CA 92127                                  wmcdonald@shopcore.com         Email




          In re: CraftWorks Parent, LLC, et al.
          Case No. 20-10475 (BLS)                                                                              Page 9 of 14
                                                             Case 20-10475-BLS           Doc 637            Filed 07/07/20        Page 18 of 23
                                                                                                   Exhibit B
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below
                   DESCRIPTION                                        NAME                                  ADDRESS                                     EMAIL      METHOD OF SERVICE
                                                                                         Attn: Ronald M. Tucker
                                                                                         225 West Washington Street
Counsel to Simon Property Group, Inc.             Simon Property Group, Inc.             Indianapolis IN 46204                      rtucker@simon.com           Email
                                                                                         Attn: Bankruptcy Dept
                                                                                         P.O. Box 300152
State of Alabama Attorney General                 State of Alabama Attorney General      Montgomery AL 36130-0152                                               First Class Mail
                                                                                         Attn: Bankruptcy Dept
                                                                                         2005 N Central Ave
State of Arizona Attorney General                 State of Arizona Attorney General      Phoenix AZ 85004-2926                      aginfo@azag.gov             Email
                                                                                         Attn: Bankruptcy Dept
                                                                                         323 Center St.
                                                                                         Suite 200
State of Arkansas Attorney General                State of Arkansas Attorney General     Little Rock AR 72201-2610                                              First Class Mail
                                                                                         Attn: Bankruptcy Dept
                                                                                         P.O. Box 944255
State of California Attorney General              State of California Attorney General   Sacramento CA 94244-2550                   bankruptcy@coag.gov         Email
                                                                                         Attn: Bankruptcy Dept
                                                                                         Ralph L. Carr Colorado Judicial Center
                                                                                         1300 Broadway, 10th Floor
State of Colorado Attorney General                State of Colorado Attorney General     Denver CO 80203                                                        First Class Mail
                                                                                         Attn: Bankruptcy Dept
                                                                                         The Capitol, PL 01
State of Florida Attorney General                 State of Florida Attorney General      Tallahassee FL 32399-1050                                              First Class Mail
                                                                                         Attn: Bankruptcy Dept
                                                                                         40 Capital Square, SW
State of Georgia Attorney General                 State of Georgia Attorney General      Atlanta GA 30334-1300                                                  First Class Mail
                                                                                         Attn: Bankruptcy Dept
                                                                                         425 Queen St.
State of Hawaii Attorney General                  State of Hawaii Attorney General       Honolulu HI 96813                          hawaiiag@hawaii.gov         Email
                                                                                         Attn: Bankruptcy Dept
                                                                                         700 W. Jefferson Street
                                                                                         P.O. Box 83720
State of Idaho Attorney General                   State of Idaho Attorney General        Boise ID 83720-1000                                                    First Class Mail
                                                                                         Attn: Bankruptcy Dept
                                                                                         100 West Randolph Street
State of Illinois Attorney General                State of Illinois Attorney General     Chicago IL 60601                           webmaster@atg.state.il.us   Email
                                                                                         Attn: Bankruptcy Dept
                                                                                         Indiana Government Center South
                                                                                         302 W. Washington St., 5th Floor
State of Indiana Attorney General                 State of Indiana Attorney General      Indianapolis IN 46204                                                  First Class Mail




          In re: CraftWorks Parent, LLC, et al.
          Case No. 20-10475 (BLS)                                                                  Page 10 of 14
                                                            Case 20-10475-BLS            Doc 637            Filed 07/07/20           Page 19 of 23
                                                                                                   Exhibit B
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below
                  DESCRIPTION                                       NAME                                     ADDRESS                                       EMAIL        METHOD OF SERVICE
                                                                                         Attn: Bankruptcy Dept
                                                                                         1305 E. Walnut Street
State of Iowa Attorney General                   State of Iowa Attorney General          Des Moines IA 50319                                                         First Class Mail
                                                                                         Attn: Bankruptcy Dept
                                                                                         700 Capitol Avenue, Suite 118
State of Kentucky Attorney General               State of Kentucky Attorney General      Frankfort KY 40601                                                          First Class Mail
                                                                                         Attn: Bankruptcy Dept
                                                                                         P.O. Box 94095
State of Louisiana Attorney General              State of Louisiana Attorney General     Baton Rouge LA 70804-4095                     ConsumerInfo@ag.state.la.us   Email
                                                                                         Attn: Bankruptcy Dept
                                                                                         200 St. Paul Place
State of Maryland Attorney General               State of Maryland Attorney General      Baltimore MD 21202-2202                       oag@oag.state.md.us           Email
                                                                                         Attn: Bankruptcy Dept
                                                                                         G. Mennen Williams Building, 7th Floor
                                                                                         525 W. Ottawa St., P.O. Box 30212
State of Michigan Attorney General               State of Michigan Attorney General      Lansing MI 48909-0212                         miag@michigan.gov             Email
                                                                                         Attn: Bankruptcy Dept
                                                                                         1400 Bremer Tower
                                                                                         445 Minnesota Street
State of Minnesota Attorney General              State of Minnesota Attorney General     St. Paul MN 55101-2131                                                      First Class Mail
                                                                                         Attn: Bankruptcy Dept
                                                                                         Walter Sillers Building
                                                                                         550 High Street, Suite 1200, P.O. Box 220
State of Mississippi Attorney General            State of Mississippi Attorney General   Jackson MS 39201                                                            First Class Mail
                                                                                         Attn: Bankruptcy Dept
                                                                                         Supreme Court Building
                                                                                         207 W. High St.
State of Missouri Attorney General               State of Missouri Attorney General      Jefferson City MO 65102                       attorney.general@ago.mo.gov   Email
                                                                                         Attn: Bankruptcy Dept
                                                                                         215 N Sanders, Third Floor
                                                                                         PO Box 201401
State of Montana Attorney General                State of Montana Attorney General       Helena MT 59620-1401                          contactdoj@mt.gov             Email
                                                                                         Attn: Bankruptcy Dept
                                                                                         2115 State Capitol
                                                                                         2nd Fl, Rm 2115
State of Nebraska Attorney General               State of Nebraska Attorney General      Lincoln NE 68509-8920                         ago.info.help@nebraska.gov    Email
                                                                                         Attn: Bankruptcy Dept
                                                                                         100 North Carson Street
State of Nevada Attorney General                 State of Nevada Attorney General        Carson City NV 89701                                                        First Class Mail
                                                                                         Attn: Bankruptcy Dept
                                                                                         The Capitol
State of New York Attorney General               State of New York Attorney General      Albany NY 12224-0341                                                        First Class Mail


         In re: CraftWorks Parent, LLC, et al.
         Case No. 20-10475 (BLS)                                                                   Page 11 of 14
                                                            Case 20-10475-BLS               Doc 637            Filed 07/07/20          Page 20 of 23
                                                                                                      Exhibit B
                                                                                                 Core/2002 Service List
                                                                                                Served as set forth below
                  DESCRIPTION                                        NAME                                       ADDRESS                                        EMAIL             METHOD OF SERVICE
                                                                                            Attn: Bankruptcy Dept
                                                                                            9001 Mail Service Center
State of North Carolina Attorney General         State of North Carolina Attorney General   Raleigh NC 27699-9001                                                             First Class Mail
                                                                                            Attn: Bankruptcy Dept
                                                                                            State Capitol
                                                                                            600 E Boulevard Ave Dept 125
State of North Dakota Attorney General           State of North Dakota Attorney General     Bismarck ND 58505-0040                         ndag@nd.gov                        Email
                                                                                            Attn: Bankruptcy Dept
                                                                                            30 E. Broad St., 14th Floor
State of Ohio Attorney General                   State of Ohio Attorney General             Columbus OH 43215                                                                 First Class Mail
                                                                                            Attn: Bankruptcy Dept
                                                                                            313 NE 21st Street
State of Oklahoma Attorney General               State of Oklahoma Attorney General         Oklahoma City OK 73105                                                            First Class Mail
                                                                                            Attn: Bankruptcy Dept
                                                                                            1162 Court Street NE
State of Oregon Attorney General                 State of Oregon Attorney General           Salem OR 97301                                 consumer.hotline@doj.state.or.us   Email
                                                                                            Attn: Bankruptcy Dept
                                                                                            Strawberry Square
                                                                                            16th Floor
State of Pennsylvania Attorney General           State of Pennsylvania Attorney General     Harrisburg PA 17120                                                               First Class Mail
                                                                                            Attn: Bankruptcy Dept
                                                                                            P.O. Box 11549
State of South Carolina Attorney General         State of South Carolina Attorney General   Columbia SC 29211-1549                                                            First Class Mail
                                                                                            Attn: Bankruptcy Dept
                                                                                            P.O. Box 20207
State of Tennessee Attorney General              State of Tennessee Attorney General        Nashville TN 37202-0207                        consumer.affairs@tn.gov            Email
                                                                                            Attn: Bankruptcy Dept
                                                                                            PO Box 142320
State of Utah Attorney General                   State of Utah Attorney General             Salt Lake City UT 84114-2320                   uag@utah.gov                       Email
                                                                                            Attn: Bankruptcy Dept
                                                                                            900 East Main Street
State of Virginia Attorney General               State of Virginia Attorney General         Richmond VA 23219                                                                 First Class Mail
                                                                                            Attn: Bankruptcy Dept
                                                                                            State Capitol Bldg 1 Room E 26
State of West Virginia Attorney General          State of West Virginia Attorney General    Charleston WV 25305                            consumer@wvago.gov                 Email

                                                                                            Attn: Bankruptcy Dept
                                                                                            Wisconsin Department of Justice
                                                                                            State Capitol, Room 114 East, P. O. Box 7857
State of Wisconsin Attorney General              State of Wisconsin Attorney General        Madison WI 53707-7857                                                             First Class Mail




         In re: CraftWorks Parent, LLC, et al.
         Case No. 20-10475 (BLS)                                                                      Page 12 of 14
                                                             Case 20-10475-BLS                Doc 637            Filed 07/07/20          Page 21 of 23
                                                                                                         Exhibit B
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below
                   DESCRIPTION                                         NAME                                        ADDRESS                                         EMAIL        METHOD OF SERVICE
                                                                                              Attn: Bankruptcy Dept
                                                                                              123 Capitol Building
                                                                                              200 W. 24th Street
State of Wyoming Attorney General                 State of Wyoming Attorney General           Cheyenne WY 82002                                                              First Class Mail
                                                                                              Attn: Elihu E. Allinson, III
                                                                                              919 North Market Street, Suite 420
Counsel to Produce Alliance, LLC                  Sullivan Hazeltine Allinson LLC             Wilmington DE 19801                            zallinson@sha-llc.com           Email

                                                                                              Attn: Wang, Tian-Sheng
                                                                                              No.124, Sec. 1, Chongqing S. Rd., Zhongzheng
Taiwan High Procescutors Office                   Taiwan High Procescutors Office             Taipei City ROC 10048 Taiwan                                                   First Class Mail
                                                                                              Attn: William Ehrlich
                                                                                              444 Executive Center Blvd
                                                                                              Suite 240
Counsel to Anson Arbor, LLC                       The Ehrlich Law Frim                        El Paso TX 79902                               william@ehrlichlawfirm.com      Email
Counsel to Eagle Trading International Corp.
d/b/a Roofing Source; Steven E. Kane and
Jacqueline P. Kane as co-trustees                                                             Attn: Michael J. Joyce
under the Steven and Jacqueline Kane Family                                                   1225 King Street, Suite 800
Trust Agreement                                   The Law Offices of Joyce, LLC               Wilmington DE 19801                            mjoyce@mjlawoffices.com         Email
                                                                                              Attn: Richard J. Cinclair, Jr., Esq.
                                                                                              5335 Spring Valley Road
Counsel to Maidstone Tulsa, LLC                   Thomas, Cinclair & Beuttenmuller, PLLC      Dallas TX 75254                                rick@tcblawfirm.com             Email
                                                                                              Attn: Bankruptcy Dept
                                                                                              US Dept of Justice
                                                                                              950 Pennsylvania Ave NW
United States of America Attorney General         United States of America Attorney General   Washington DC 20530-0001                                                       First Class Mail
                                                                                              Attn: David C. Weiss c/o Ellen Slights
                                                                                              1007 Orange St Ste 700
                                                                                              P.O. Box 2046
US Attorney For The District Of Delaware          US Attorney For Delaware                    Wilmington DE 19899-2046                       usade.ecfbankruptcy@usdoj.gov   Email
                                                                                              Attn: General Counsel
Parties asserting liens against the Debtors'                                                  2330 Interstate 30
assets                                            VAR Resources, LLC                          Mesquite TX 75150                                                              First Class Mail
                                                                                              Attn: Bankruptcy Dept
                                                                                              441 4th Street, NW
Washington DC Attorney General                    Washington DC Attorney General              Washington DC 20001                                                            First Class Mail
                                                                                              Attn: Brendan C. Conley
                                                                                              200 Crescent Court, Suite 300
Counsel to Centerbridge Partners, L.P.            Weil, Gotshal & Manges LLP                  Dallas TX 75201-6950                           brendan.conley@weil.com         Email




          In re: CraftWorks Parent, LLC, et al.
          Case No. 20-10475 (BLS)                                                                       Page 13 of 14
                                                            Case 20-10475-BLS             Doc 637            Filed 07/07/20             Page 22 of 23
                                                                                                    Exhibit B
                                                                                               Core/2002 Service List
                                                                                              Served as set forth below
                  DESCRIPTION                                       NAME                                      ADDRESS                                        EMAIL                    METHOD OF SERVICE
Counsel to Centerbridge Partners, L.P.,
Centerbridge Capital Partners AIV I, L.P.,                                                                                                matt.barr@weil.com
Centerbridge Capital Partners Strategic AIV I,                                                                                            andriana.georgallas@weil.com
L.P., Centerbridge Capital Partners SBS, L.P.,                                            Attn: Matthew S. Barr, Andriana Georgallas,     sunny.singh@weil.com
Centerbridge Capital Partners B Co-Investment                                             Sunny Singh, Benton Lewis, Bryan R. Podzius     benton.lewis@weil.com
L.P. & Equity Holders of Debtor CraftWorks                                                767 Fifth Avenue                                allison.liff@weil.com
Parent, LLC                                      Weil, Gotshal & Manges LLP               New York NY 10153-0119                          bryan.podzius@weil.com                   Email
                                                                                          MAC D1109-019
Holder of other debt instruments issued by the                                            1525 West W.T. Harris Blvd.
Debtors and Top 75 Unsecured Creditor            Wells Fargo Bank, National Association   Charlotte NC 28262                              agencyservices.requests@wellsfargo.com   Email
                                                                                          Attn: Victor W. Newmark, Esq.
                                                                                          800 Kennesaw Avenue
                                                                                          Suite 400
Counsel to Buckhead Place, LLC                      Wiles & Wiles, LLP                    Marietta GA 30060-7946                          bankruptcy@evict.net                     Email
Counsel to Wells Fargo Bank, National
Association, in its capacity as administrative                                            Attn: Matthew P. Ward and Morgan L.
agent for the Prepetition Second Lien Facility, as                                        Patterson
issuer of certain letter of credit obligations, and                                       1313 North Market Street, Suite 1200            matthew.ward@wbd-us.com
in other capacities                                 Womble Bond Dickinson (US) LLP        Wilmington DE 19801                             morgan.patterson@wbd-us.com              Email
                                                                                          Attn: Mary L. Fullington
                                                                                          250 West Main Street, Suite 1600
Counsel to Dykes Restaurant Supply, Inc.          Wyatt, Tarrant & Combs, LLP             Lexington KY 40507                              mfullington@wyattfirm.com                Email
Counsel to Centerbridge Capital Partners AIV I,                                           Attn: Pauline K. Morgan, Jaime Luton Chapman,
L.P., Centerbridge Capital Partners Strategic AIV                                         Jordan E. Sazant                                bankfilings@ycst.com
I, L.P., Centerbridge Capital Partners SBS, L.P.,                                         Rodney Square                                   pmorgan@ycst.com
and Centerbridge Capital Partners B Co-                                                   1000 North King Street                          jchapman@ycst.com
Investment L.P.                                   Young Conaway Stargatt & Taylor, LLP    Wilmington DE 19801                             jsazant@ycst.com                         Email




         In re: CraftWorks Parent, LLC, et al.
         Case No. 20-10475 (BLS)                                                                    Page 14 of 14
            Case 20-10475-BLS        Doc 637     Filed 07/07/20    Page 23 of 23




                                          Exhibit C



  Due to the confidential nature of these parties, this list has been redacted. This information
will be made available to the Court, the U.S. Trustee and any Official Committee upon request.
